United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 1, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51513
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GUILLERMO VILLEGAS-CARRANZA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:05-CR-630-ALL
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Guillermo Villegas-Carranza (Villegas) appeals following his

guilty-plea conviction for illegal reentry, in violation of 8

U.S.C. § 1326. Villegas argues that the district court erroneously

construed his prior conviction in Texas for robbery as a crime of

violence and incorrectly applied a sentence enhancement under

U.S.S.G. § 2L1.2.    We have recently resolved this issue against

Villegas, however.   See United States v. Santiesteban-Hernandez,

469 F.3d 376, 378-81 (5th Cir. 2006).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 05-51513
                                        -2-

       Villegas   next    argues    that   the    sentence    was   unreasonable

because it was greater than necessary to achieve the sentencing

goals of 18 U.S.C. § 3553(a).              The district court imposed the

sentence after hearing extensive argument from counsel.                   It is

apparent from the court’s comments that the court did consider all

of the factors that Villegas presented in his argument, but it

exercised its discretion to impose a sentence at the bottom of the

guideline range rather than depart downward.            The sentence imposed

was reasonable.     See United States v. Mares, 402 F.3d 511, 520 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).

       Villegas does not contend that the addition of two criminal

history points because he was on probation at the time of his

offense was an incorrect application of the sentencing guidelines.

He does not contend that the guidelines sentencing range was

improperly calculated.

       Villegas argues, in light of Apprendi v. New Jersey, 530 U.S.
466 (2000), that the 41-month term of imprisonment imposed in his

case   exceeds    the    statutory    maximum     sentence    allowed   for   the

§ 1326(a) offense charged in his indictment.                 He challenges the

constitutionality of § 1326(b)’s treatment of prior felony and

aggravated felony convictions as sentencing factors rather than

elements of the offense that must be found by a jury.

       Villegas’s       constitutional     challenge     is     foreclosed     by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly decided
                                  No. 05-51513
                                       -3-

and   that   a    majority   of     the   Supreme    Court   would   overrule

Almendarez-Torres in light of Apprendi, we have repeatedly rejected

such arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).             Villegas concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further review.

      AFFIRMED.